Citation Nr: 1007600	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  05-22 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for corononary artery 
disease as secondary to service-connected posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1961 to 
September 1963.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the outset, the Board acknowledges the RO's development in 
this case.  Nonetheless, a review of the claims file 
indicates that additional action is needed.  Although the 
Board sincerely regrets the further delay, a remand is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.

In March 2008, this case was remanded by the Board to the RO 
via the AMC to obtain the Veteran's outstanding treatment 
records and to schedule the Veteran for an appropriate VA 
examination.  Specifically, the Board requested that the 
examination of the Veteran's heart include an opinion as to 
whether his coronary artery disease was related to his 
service-connected PTSD and whether this service-connected 
disability aggravated coronary artery disease.

Upon review of the VA examination conducted in November 2009, 
the Board finds that the examiner did not adequately address 
the issues requested by the Board in its March 2008 remand.  

While the examiner opined as to whether the Veteran's there 
was an association between the Veteran's coronary artery 
disease and his service-connected PTSD, he failed to address 
whether the Veteran's coronary artery disease was aggravated 
by his service-connected disability.

The Board has a legal obligation to return an insufficient 
examination ordered by the Board for corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  Board decisions 
are routinely vacated and remanded by the U.S. Court of 
Appeals for Veterans Claims (Court) for such issues. 

Accordingly, the case is REMANDED for the following action:

1.	Obtain an addendum medical opinion from 
the November 2009 examining physician.  
The November 2009 physician should 
respond to the following:

Is it at least as likely as not (a 50 
percent or higher degree of 
probability) that current coronary 
artery disease has been aggravated by 
the Veteran's service-connected PTSD?

2.	If the November 2009 examining 
physician is unavailable, schedule the 
Veteran for an appropriate VA 
cardiology examination.  The claims 
file should be made available for 
review in connection with the 
examination.  Any special tests deemed 
medically necessary should be 
conducted.  The examiner should clearly 
report any heart condition which is 
diagnosed.  If a current heart 
disability is diagnosed, then, after 
reviewing the claims file and examining 
the Veteran, the examiner should 
respond to the following:

Is it at least as likely as not (a 50 
percent or higher degree of 
probability) that current coronary 
artery disease has been aggravated by 
the Veteran's service-connected PTSD?


3.	After completion of the above, the RO 
should review the record and determine 
(under a merits analysis) whether 
service connection is warranted for 
coronary artery disease, to 
specifically include under 38 C.F.R. 
§ 3.310; Allen v. Brown, 7 Vet. 
App. 439 (1995) as to the service-
connected PTSD.  If the benefit remains 
denied, the Veteran and his 
representative should be furnished with 
an appropriate supplemental statement 
of the case, and be afforded an 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


